Citation Nr: 1753452	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of a right knee injury with arthritis.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for scars to the lower extremities.  

4. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1979 with additional periods of active duty for training and inactive duty for training thereafter.  He also had a period of active duty from February 26, 1991, to June 5, 1991.

These matters come to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  The transcript is of record.

The Board previously remanded these issues in June 2014.  They have returned for adjudication.

A September 2017 rating decision granted service connection for left eye corneal scar, to include pinguecula and left eyelid, residuals of left eye trauma.  This rating action satisfied the appeal as to these issues.

The issue(s) of entitlement to service connection for the left and right knees and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran has not been diagnosed with scars on his lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for scarring of the lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran testified to scarring of his legs.  Although VA examinations reveled a skin condition of the Veteran's legs, they did not reveal scars on the Veteran's legs.  The VA examiner identified scarring of the Veteran's eye, which has separately been service connected.  Absent a diagnosis of scarring to the lower extremities, however, service connection for scarring specifically and apart from a skin disorder, must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for scars of the lower extremities must therefore be denied.


ORDER

Entitlement to service connection for scars of the lower extremities is denied.


REMAND

The Veteran testified that he was on active duty at the time of his right knee injury in November 1990 and that his left knee developed because of his right knee.  The Veteran was afforded a VA examination in September 2017, and the examiner opined that the Veteran's bilateral knee condition was at least as likely as not due to the November 1990 injury.  The claim was nevertheless denied because the Regional Office could not determine the Veteran's status as of the November injury.  The Regional Office had requested the Veteran's records from the Defense Personnel Image Retrieval System (DPRIS), but the images did not include, for example, the Veteran's monthly inactive duty for training dates.  A remand is therefore necessary to again attempt to verify the Veteran's status at the time of the injury.

The Board acknowledges that the Veteran has testified that he was on active duty at the time of his injury.  Active duty for VA purposes, however, has a technical meaning that is not synonymous with what might be considered the common use of that term by members of the armed forces.  Even if the Veteran was on what he believed to be active duty, additional evidence is necessary to verify that it was active duty for VA purposes.

The Veteran was also afforded a VA examination for his skin condition in August 2017.  The examiner diagnosed the Veteran with contact dermatitis or chronic lichen simplex.  The examiner, however, did not offer an opinion as to whether the diagnosed skin condition was related to the Veteran's service.  Instead, the examiner stated that the Veteran's condition was not a presumptive condition for herbicide exposure.  This is not a sufficient medical opinion for at least two reasons.  First, a veteran may be service connected for a condition relating to herbicides even if the condition is not a presumptive condition.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  The examiner must still determine whether the medical evidence supports a finding that this Veteran's exposure at least as likely as not, in his unique case, caused his disability regardless of whether the condition is an herbicide presumptive disease.  

Second, the Veteran testified that his skin condition related to chemicals from a burn pit in Vietnam.  These may include chemicals other than the specific herbicide agents for which presumptive service connection is available.  The examiner must opine whether these other chemicals and burn residue at least as likely as not caused the Veteran's skin condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) and request a Defense Joint Military Pay - Reserve Component Master Military Pay Account (DJMS-RC MMPA) report for the months of October 1990 through February 1991.  Associate the report with the claims folder and use the report to determine if the Veteran was paid for active duty for training or inactive duty for training on or around the time the injury occurred.  

2.  Forward the Veteran's claims folder, including a copy of this remand, to the August 2017 skin examiner or another qualified medical provider.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and any further examination/testing results, the examiner should opine on:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's lower extremity skin disorder was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service to include his exposure to herbicide agents and other chemical agents from burning waste in Vietnam.  The examiner must consider etiology of the Veteran's specific case even if the Veteran's condition is not an herbicide presumptively service-connected condition.

A rationale for all requested opinions must be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner should state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


